﻿First of all I should like on behalf of the delegation of Zaire, and in my personal capacity, to extend to Mr. von Wechmar heartfelt congratulations on his election to the presidency of the thirty-fifth session of the General Assembly. I am particularly glad to see presiding over the General Assembly the representative of a friendly country with which the Republic of Zaire enjoys excellent relations of cooperation. Mr. von Wechmar's eminent qualities as a statesman, together with his great experience of international problems, are for us the earnest of success in our deliberations.
172.	I should like also to pay a special tribute to the outgoing President, Mr. Salim Ahmed Salim, who discharged his duties with such mastery in a very delicate international situation. Throughout his term of office, he embodied with remarkable distinction the truly African meaning of dynamic compromise and the will for peace of our continent.
173.	I could not pass over in silence the constant efforts extended by the Secretary General for the cause of peace and the achievement of the primary mission of the United Nations.
174.	The birth of a new State is always an occasion for rejoicing; its free accession to membership of the United Nations gives us reason to hope, because it brings us ever closer to the goal of universality that we pursue. Hence I should like today to welcome the arrival in the international arena of Saint Vincent and the Grenadines, which in acceding to independence has swelled the ranks of free nations. May it find in this environment the peace and security necessary to consolidate its freedom and to implement its development programmes.
175.	The thirty-fifth session of the General Assembly has opened in an international context marked by tension and conflicts which breed disquiet, insecurity, anguish and distrust in international relations.
176.	The results of the eleventh special session of the General Assembly, which has just ended, have not denied or invalidated that fact. The failure of that special session, in which we had placed great hopes, is ascribable only to the developed and industrialized countries, which did not demonstrate a real political will for change. That attitude is pregnant with threats to international peace and security.
177.	Indeed, peace and the survival of the world necessarily entail sharing world prosperity, compensating for the natural inequalities and redressing the structural inequalities, and the union of all in a new ethic of solidarity. If the eleventh special session now appears to some as an abortive rendezvous with history, it is because that truth was not understood by some of our major partners.
178.	My delegation considers that some institutions and international organizations should be more understanding and open-minded towards problems connected with third world development because it is to be feared that in the long run countries which produce raw materials other than oil will themselves also be prompted to take steps which can only worsen the present crisis that is afflicting us so sorely.
179.	The spirit of intransigence and intolerance which we note in international economic relations is also to be found in southern Africa.
180.	The accession to power of the black majority in Zimbabwe was heralded by the international community as a great victory for democracy and an inestimable contribution to international peace and security in that sorely tried region. Alas, deaf to the insistent clamour of reason and of history, the white minority racists of Pretoria continue to practise the criminal policy of apartheid to disregard the rights of the black majority in South Africa itself and in Namibia, in contempt for the relevant resolutions of the United Nations.
181.	Apartheid has been condemned by the United Nations and the international community as a crime against humanity. The authority, the leaders and the public institutions which continue to practise or implement a policy which has been declared criminal according to international law are criminal themselves and deserve no support at all by any member of the international community. All the acts by the white racist minority regime of Pretoria within the framework of the policy of apartheid are tainted with illegality and criminality. This is something which all Members of the United Nations must understand in order further to emphasize the political, diplomatic, economic and military isolation of the citadel of racism and apartheid.
182.	The Republic of Zaire unequivocally condemns the policy of apartheid and the savage repression which is being visited upon the oppressed masses of South Africa which are in revolt, for nothing will stop the irreversible march of history. Our country, in solidarity with the independent African States of the region, which have accepted heavy sacrifices for the cause of the liberation of the peoples of South Africa and Namibia, condemn most vehemently acts of aggression perpetrated unceasingly by South Africa against Angola, Zambia and Mozambique and urgently appeals to all countries which have dealings with South Africa to halt all commercial, economic, financial, military and nuclear cooperation with that nation.
183.	With regard to Namibia, the Republic of Zaire notes the illegality of the occupation of that Territory by South Africa since the end of the mandate regime and considers that the basic question here is one not so much of negotiating Namibia's independence with South Africa as of implementing the relevant resolutions of the United Nations and the plan for settling the Namibian question approved by the General Assembly and the Security Council and relating to South Africa's withdrawal from that Territory.
184.	The Republic of Zaire reaffirms its support for SWAPO as the sole legitimate representative of the people of Namibia and supports the efforts made by the United Nations Council for Namibia as the sole legal authority, with a view, on the one hand, to ensuring the independence of that Territory while respecting its territorial integrity and, on the other hand, to stopping the shameless pillage of Namibia's resources which is being indulged in by certain transnational corporations.
185.	My country rejects South Africa's manoeuvres which would create through the so-called Turnhalle negotiations an illegal and arbitrary Governmental Council at Windhoek with the aim of imposing a puppet Government in Namibia and perpetuating its occupation in that Territory, in spite of the relevant resolutions of the United Nations and in spite of universal condemnation.
186.	The tension which persists in North Africa with regard to Western Sahara is of concern to international and African opinion. My delegation welcomes the decision taken by the Assembly of Heads of State and Government of the OAU, which met at Freetown from 1 to 4 July 1980, requesting the OAU Ad Hoc Committee of Heads of State on Western Sahara to continue to make the necessary efforts to reconcile the parties to the conflict and to find a peaceful, lasting solution to that thorny question, My delegation is especially pleased by the obvious readiness and will shown by all parties concerned to embark upon negotiations and to take a full part in the work of the Ad Hoc Committee.
187.	We voice the hope that the heads of State or Government of the OAU, when they have before them the report and the recommendations of the Ad Hoc Committee, which has just met in Freetown and which had an opportunity to hear all the parties concerned in the conflict, will be able to find a political, peaceful and lasting solution consistent with the legendary wisdom of Africa. We consider that international bodies should refrain from compromising the process initiated by the OAU in July of seeking a peaceful solution to this dispute. All nations of the world and all peace-loving forces should encourage and support the OAU in its efforts towards peace.
188.	No one denies today that the situation that obtains in the Middle East is a serious and abiding threat to international peace and security. The question of Palestine is at the very core of the Middle East conflict.
189.	 The seventh emergency special session of the General Assembly on the question of Palestine gave us an opportunity to see that the Arab States, which 32 years ago had not accepted the terms of resolution 181 (II) of 29 November 1947 on the partition of Palestine, and the Palestine Liberation Organization [PLO] now accept the creation of an independent Arab State of Palestine and the terms of this resolution as guaranteeing their interests and constituting the basis for a final solution.
190.	A universal consensus seems already to exist on the following points: first, the legitimacy of the struggle of the Palestinian people for the recovery of its rights, particularly the right to political and economic self-determination, the right to create an independent sovereign State and the right of Palestinian refugees to return to their lands; secondly, the central role of the Palestinian question in the Middle East dispute; thirdly, the representative character of the PLO and its right to participate in all efforts being made and in all deliberations and negotiations to determine the future of the Palestinian people on an equal footing with the other parties; fourthly, the need for respect for the international regime of the City of Jerusalem, the Holy Place of the these great monotheistic religions of the world, and the rejection of any unilateral actions and measures to annex it or alter its geographic, demographic and cultural characteristics; and fifthly, the withdrawal of Israel from all Arab territories occupied by force.
191.	Strengthened by this general consensus, we should now seek the implementation of resolution 181 (II), of which the creation of Israel was a first step.
192.	The Republic of Zaire vehemently condemns the policy of annexation of territories by force, the implantation of Jewish settlements in the Arab lands of Palestine, the denial of the right of return of the Palestinians and the unilateral measures for the annexation of the Holy City of Jerusalem recently adopted by the Israeli Government in violation of the relevant resolutions of the United Nations.
193.	The Zaire delegation considers that the new approach which places the question of Palestine at the centre of the Middle East conflict and which advocates recognition of the right to self-determination and independence of the Arab people of Palestine supplements Security Council resolution 242 (1967) of 22 November 1967, which remains an important basis of the quest for a just, lasting and comprehensive settlement of the Middle East conflict.
194.	The Republic of Zaire supports respect for the principles of the Charter and the rules of the law of the people. We have therefore said unequivocally to the authorities in Iran that the taking as hostages of persons whose inviolability is covered by diplomatic immunity, guaranteed and protected by the internationally recognized instruments which exist in this field, bears the seeds of serious threats with incalculable consequences for the future of relations of trust between nations and for the peace and security of all.
195.	We have reminded the Iranian authorities that we, the peoples of the third world, who are continuing to wage a tireless struggle for the democratization of international relations, for the establishment of a more just and more equitable international order, protected from fear, arbitrary action and the rule of force, must accord great importance to respect for the rights of others and for internationally recognized and established principles governing relations and cooperation between peoples and modern States, bearing in mind the modest means that we have at our disposal, because we believe that we would be the great losers in a world without principles and without law.
196.	That is why we have asked them and continue to ask them today to free the American hostages, safe and sound and without prior conditions. The Iranian revolution would emerge strengthened from such action. In saying this, the Republic of Zaire remains fully in favour of the independence of Iran, its sovereignty and the right of its people freely to determine its future.
197.	The deterioration of relations between Iran and Iraq is of extreme concern to us, not only because it involves two brother members of the nonaligned movement, but also and in particular because this conflict is taking place in one of the most sensitive regions of the world, where any conflict can degenerate into disaster because of the rival interests of the great Powers.
198.	No State in that Gulf region should assume direct or indirect responsibility for the destruction of the precarious balance that is being maintained with such difficulty.
199.	We voice the hope that the appeal by the President of the Security Council will be heeded by all parties and that the good offices of the secretary General, who is always ready to mediate in such cases, will be accepted.
200.	The situations in Afghanistan and Kampuchea constitute a threat to international peace and security. The invasion of Afghanistan by foreign troops has created a new situation in that part of the world. This region is today in a period of effervescence. The fear of the danger of destabilization has caused an intensification of the arms race and has aggravated tension between States. It is understood, moreover, that the occupation forces are reluctant to evacuate that country for fear of creating an imbalance to their disadvantage.
201.	It is in this way that the vicious circle of violence begins, the consequences of which cannot be calculated, because although we know how to get into it, we do not know how to get out of it. It is precisely therein that the threat to international peace and security lies, particularly when the main protagonist is a great Power, a permanent member of the Security Council, with special responsibility under the Charter for maintaining international peace and security.
202.	We ask the Soviet Union to abide by the terms of General Assembly resolution ES6/2 of 14 January 1980 and to evacuate its troops from Afghanistan without prior conditions.
203.	In resolution 34/22 the Assembly calls for the immediate withdrawal of all foreign forces from Kampuchea and implicitly supports the continued representation of Democratic Kampuchea at the United Nations.
204.	The only question that really arises here is whether the United Nations has a choice between endorsing the invasion of Kampuchea by foreign troops by seating the Government installed in Phnom Penh by the invading and occupying troops, and refusing to endorse that invasion and allowing the legitimate Government overthrown by the invading and occupying troops to retain its seat in the United Nations.
205.	The delegation of Zaire considers that the United Nations has no choice but to continue to recognize the Government of Democratic Kampuchea if it does not wish to weaken the very foundations of the Charter. Many States which defend this thesis have not necessarily supported the actions of the Pol Pot Government in Kampuchea, nor have they maintained special relations with it. Some Member States have attempted to approach this problem on the basis of the defence of human rights, accusing the Pol Pot regime of genocide.
206.	The position of Zaire is unequivocal with regard to human rights. The sacred principle of human rights must be defended by all available means. But certain States and organizations must stop turning this question into a political one, with the sole aim of interfering in the internal affairs of States for the purpose of destabilization.
207.	Legitimacy is a matter for the peoples. The United Nations cannot confer any legitimacy whatsoever upon a Government against the wish of the people concerned.
208.	According to some statistics, in 1980 $500 billion will be spent on weapons—in other words, 10 per cent more than in 1979. Precisely 10 years ago, in 1970, the figure was nearly $370 billion. Year by year, despite the declarations of intent to stop the arms race, military expenditures increase, thereby decreasing the sums made available for development and to improve living standards throughout the world, particularly the third world.
209.	At a time when there is talk of launching the Second Disarmament Decade, we must denounce the hypocrisy of the great Powers—particularly the nuclear Powers—whose acts are not always in keeping with their declarations of intent.
210.	The aims of resolution 2602 E (XXIV) of 16 December 1969, in which the Assembly proclaimed the First Disarmament Decade, are far from having been achieved. The arms race—particularly the nuclear arms race—is still being pursued; military expenditures, as can be seen, have grown at an alarming rate; hotbeds of tension have been increasing and flaring up, posing additional threats to international peace and security; the cold war is with us again and, unfortunately, the third world region has become its theatre of operations.
211.	The great Powers are eyeing one another like porcelain dogs, and their desire for a balance of power constantly prevents them from abiding by their obligations concerning disarmament. One may thus wonder whether they have truly decided to heed the appeal of the former Secretary General, U Thant, who declared in 1970 that any comprehensive disarmament programme must begin with a halt, immobilization or restriction of the nuclear arms race, followed by measures to reverse the process by reducing and ultimately eliminating nuclear weapons and other weapons of mass destruction.
212.	Here as elsewhere, we expect the great Powers—and, above all, the nuclear Powers—fully to demonstrate their attachment to the common ideal of peace; because, although disarmament is of concern to all nations of the world, it is only the armed who can be disarmed; indeed, the very possession of weapons can pose a problem to the immediate area or threaten it directly.
213.	The Republic of Zaire pursues a policy of peace, good neighbourliness and cooperation, and will spare no effort to contribute, to the extent of its modest means, to promoting disarmament. It supports the establishment of denuclearized zones as an important step towards general and complete disarmament. Those are the tenets of the Declaration on the Denuclearization of Africa. 
214.	The international community and the United Nations should pay closer attention to the problem of African refugees. Today, Africa is sheltering on its soil more refugees than any other continent. Of the 4 million refugees in Africa, Zaire alone is sheltering almost 1 million. If the refugees of Africa, who are straining the meagre resources of our developing States, could benefit from the same concern as all other refugees throughout the world that would be an inestimable contribution to our development efforts. But whatever the situation, the Republic of Zaire will share its modest resources with the refugees it welcomes on its territory in the name of human solidarity.
215.	My country has sheltered thousands of people fleeing from neighbouring countries during their struggle for independence. Our action was in consonance with a noble cause—that of freeing long enslaved peoples from the colonial yoke. Unfortunately, a new category of refugees seems to have emerged: refugees guilty of common-law crimes but who, by fleeing from justice in their countries of origin, are enjoying protection and refugee status thanks to the un-avowed desire of the host countries to destabilize young States eager to consolidate their independence.
216.	Civilization is rooted in nature, and nature has moulded human culture and influenced all artistic and scientific works. Life in close contact with nature offers mankind the best chances of developing its creativity and of protecting and enjoying its moments of leisure.
217.	The destruction of natural systems which results both from excessive consumption and the abuse of resources will surely cause life on our planet to perish. The preservation and protection of the environment thus become an ethical obligation of all members of the international community for the sake of present and future generations.
218.	As the President of the Republic of Zaire, General Mobutu, declared at the twelfth session of the General Assembly of the International Union for Conservation of Nature and Natural Resources, at Kinshasa, in September 1975:
"We for our part are aware that we cannot do whatever we please with our forests, because they have an influence that goes beyond the limits of national territory. The seas, the oceans, the upper atmosphere are the property of the human community that cannot be considered as belonging to anyone or in which one can do as one pleases."
219.	With that in mind, Zaire has submitted to the General Assembly a draft World Charter for Nature. This document, which is essentially technical, has ecological objectives. We call on all Member States to study it carefully and lend it their support, for what is at stake is the survival of all mankind.
220.	I should like to refer to another subject, the law of the sea, a new law, the effectiveness of which depends upon its acceptance by the majority of the members of the international community. Despite the progress made as a result of the resumed ninth session of the Third United Nations Conference on the Law of the Sea, the new version of the informal composite negotiating text has a number of shortcomings that impair drafting of the proposed convention. Among other things, the formula proposed for production policies and a compensation system in no way meets the concerns of producer countries, particularly producer and potential producer developing countries the economies of which are based essentially on the export of minerals. We continue to believe that those shortcomings will be remedied during the next stage of the negotiations.
221.	Moreover, it is inconceivable that at a time when all the nations of the world are studying global measures to ensure an equitable distribution of what is commonly called the "common heritage of mankind", some States are abusing their power and, by means of unilateral legislation, are starting to exploit the seabed for their exclusive benefit, thereby trampling underfoot the relevant resolutions of the General Assembly.
222.	In any case, the tendency to replace one unjust order with another is unacceptable to us, to say the very least. In this regard, we consider that every State must make an effort to safeguard the goals sought by the future convention— goals which can only complement those enshrined in the Charter.
223.	Daily, facts demonstrate that the Charter of the United Nations can be improved by being adapted to the new requirements of evolution. We particularly have in mind those provisions that are related to the maintenance of international peace and security, which concentrate all powers in the hands of a small number of States. The Charter should reflect the new situation that has resulted from an increased democratization of international relations, since it is a fact that the interdependence of States is inconceivable without a sharing of responsibilities.
224.	If the initial enthusiasm of the Organization has somewhat diminished because of serious and varied situations that have arisen, that should be no cause for surprise in an Organization that includes States having such diverse economic and social systems and that legitimately aspires to ensuring cooperation among all the States that compose it, great or small, rich or poor, in a world that is dominated by fear, mistrust and inequalities of all kinds.
225.	The United Nations constitutes the last bulwark in which peace-loving and justice loving States may place their trust—I am referring in particular to the States of the third world—and it should be able to accommodate the emergence of young States on the international scene and the consequences thereof.
226.	The Republic of Zaire wishes to avail itself of this opportunity once again to proclaim its faith in the principles of the Charter and its devotion to the aims and objectives of the United Nations.
